Title: To Benjamin Franklin from Jean-Joseph Carié de Montieu, 16 March 1779
From: Montieu, Jean-Joseph Carié de
To: Franklin, Benjamin


Monsieur,
a Rochefort 16 Mars 1779.
J’avais bien entendu dire que vous étiez Seul Ministre Plenipotentiaire des Treize Etats unis de l’Amérique, mais je craignais que cette nouvelle n’existât que par le desir de toutes les personnes qui ont l’honneur de vous Connaitre. Elle vient de m’etre confirmée par Mr. Williams, et je vous prie d’agréer a ce Sujet mon bien Sincère compliment.
J’ai L’honneur de vous remettre, Monsieur, Deux Etats visés et certifiés par Mr. Williams de la Maniére La plus Satisfaisante, et pour vous et pour moi. L’un de ces Etats est une Facture de divers objets montant a 69455.2.7. que J’ai payé uniquement par Service d’ami. L’autre est La notte des divers articles de ma fourniture, Sur laquelle vous trouverez quelques petites différences dont le resultat est cependant à mon avantage. Il ne Se trouve que 97100 l.t. cuivre rozette au lieu de 100 Milliers que J’ai passé dans ma facture. Le fait est que J’en ai bien payé Cent Milliers, et je ne comprends pas d’ou provient cette petite différence. D’un autre coté, vous trouverez 25949 l.t. de cuivre en planches et en cloux dont je ne reclamais que 22 Milliers.
A L’egard de L’Etain vous n’en trouverez que 16710 l.t. poids de marc, au lieu de 20 Milliers portés Sur ma Facture, et cette différence N’est opérée que par celle du poids anglais au poids français.
Il en resulte, Monsieur, que vous m’etes toujours debiteur a peu prés de la Somme de 143 M£. que Je reclame depuis Si long tems. Les affaires dont je Suis chargé, exigent toutes mes ressources et j’ai fait Sur vous pour 130 M£ de traittes payables moitié a une usance, et moitié a 2 —que Je vous prie de vouloir bien accepter au Domicile de M. Grand—a qui J’en adresse directement pour 124,500. l.t. en ayant donné une de 5500. l.t. au Sieur chevallié Negociant de cette Ville.
Au Moyen de cet arrangement vous me demeurerez debiteur d’environ 13 M£. que Je Laisse exprés en arriére tant pour payer Ce que Je vous dois pour quelques vieilles armes que M. Williams m’a cédé, que pour les avances qui ont été Faites a charlés Town au Capitaine de mon Navire la Thérèse. Ces deux objets réunis peuvent Se monter a 10 M£ Tournois de maniére que J’aurai encore un Solde a recevoir, que nous réglérons dés mon retour a Paris.

J’ai l’honneur d’etre avec tous les Sentimens de la reconnaissance la plus vive et La plus respectueuse, Monsieur, Votre trés humble et trés obeissant Serviteur
Montieu
M. franklin Ministre Plénipre—des états unis de l’amerique
 
Notation: Montieu Rochefort 16 may 1779.
